on appellant’s motion for rehearing.
BEAUCHAMP, Judge.
In his motion for rehearing appellant complains that the original opinion did not dispose of his complaint to the court’s charge to the jury.
This complaint is based upon the contention that there are four misdemeanor offenses alleged in the complaint. We think this view is in error. There were four counts describing the same *350offense, which cannot be construed to be four separate offenses. These counts evidently were designed by the state to admit the proof in whatever form it may come. Having reached this conclusion it is not necessary to further discuss the motion, all of which is based on the position that there are four separate offenses alleged.
The motion for rehearing is overruled.